70 So. 3d 609 (2010)
David GARLAND, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1637.
District Court of Appeal of Florida, First District.
July 7, 2010.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
Prior report: 28 So. 3d 925.
WOLF, J.
On the court's own motion, we withdraw our previous opinion dated February 5, 2010, and substitute the following in its place.
Appellant raises a number of issues. We affirm as to all issues but one: whether appellant's sentence of life in prison for crimes he committed when he was a juvenile violates constitutional prohibitions against cruel and unusual punishment.
In light of the United States Supreme Court's recent decision in Graham v. Florida, ___ U.S. ___, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010), we quash his sentence and remand for resentencing and for appointment of conflict-free counsel.
Affirmed in part; reversed in part; and remanded for further proceedings.
HAWKES, C.J., and DAVIS, J., concur.